Exhibit 10.17


[CSI Compressco Letterhead]


[Date]


By Hand Delivery

[Name]
[Address]
[Address]


Dear [Name]:
In recognition of your contributions to CSI Compressco GP Inc. (the “Company”)
and CSI Compressco LP (the “Partnership” and, together with the Company and
their respective Affiliates, collectively, the “Company Entities,” and
individually, each a “Company Entity”), and in order to create a further
incentive for you (“you” or the “Employee”) to remain employed by the Company,
you are being offered the opportunity to receive a Retention Bonus and a Success
Bonus (each as set forth below and, collectively, the “Bonuses”). This letter
(this “Letter”) sets forth the amount of the Bonuses and the terms and
conditions upon which you will be eligible to receive the Bonuses. Capitalized
terms used but not defined in this letter have the meaning assigned to them in
the CSI Compressco LP Second Amended and Restated 2011 Long Term Incentive Plan
(as may be amended or restated from time to time, the “Plan”).
Bonuses
Award Type:
Each a Cash Award granted pursuant to Section 6(g) of the Plan.
Retention Bonus:
$[      ]
Retention Bonus Performance Goal:
You must remain continuously employed by a Company Entity from the Date of Grant
through [         ].
Success Bonus:
Up to $[      ]
Success Bonus Performance Goal:
You must remain continuously employed by a Company Entity from the Date of Grant
through [         ].

Each Bonus will be earned if the applicable performance goals and the conditions
set forth in this paragraph are satisfied. If earned, each Bonus will be paid in
a lump sum, less applicable taxes, deductions and withholdings, no later than 60
days following the date on which such Bonus becomes earned. In order to receive
each Bonus (or any portion thereof), you will first be required to execute,
within the time provided by the Company to do so (and not revoke within any time
provided by the Company to do so), a release of all claims in a form acceptable
to the Company (the “Release”), which Release shall release the Company, the
Partnership and their respective Affiliates, and each of the foregoing entities’
respective predecessors, successors, Affiliates, shareholders, members,
managers, partners, officers, directors, employees, representatives, agents


1



--------------------------------------------------------------------------------

        


and benefit plans (and fiduciaries of such plans) (collectively, the “Released
Parties”) from any and all claims, including any and all causes of action
arising out of your employment or affiliation with the Company and any other
Released Party.
Restrictive Covenants
By signing below, you acknowledge and agree that the grant of the Bonuses
further aligns your interests with the Company’s business interests, and as a
condition to the Company’s willingness to enter into this Letter, you agree to
abide by the terms set forth in Exhibit A, which Exhibit A is deemed to be part
of this Letter as if fully set forth herein.
Miscellaneous
Neither you nor your beneficiaries will be permitted to anticipate, encumber or
dispose of any right, title, interest or benefit with respect to any Bonus
hereunder in any manner or any time until such Bonus has been paid to you.
Nothing in this letter changes the “at will” nature of your employment (meaning
either you or the applicable Company Entity may terminate your employment at any
time and for any reason, or for no reason at all) or confers upon you the right
to continue to be employed by any Company Entity for any particular period of
time. The Bonuses will not be taken into account to increase any benefits or
compensation provided, or to continue coverage, under any other plan, program,
policy or arrangement of the Company or any of its Affiliates, except as
otherwise expressly provided in such other plan, program, policy or arrangement.
This letter shall be construed and interpreted in accordance with the laws of
the State of Delaware (without regard to the conflicts of laws principles
thereof) and applicable federal law. All references to “$” in this Letter refer
to United States dollars. Further, this letter may be executed in multiple
counterparts and may be amended only by a written instrument executed by you and
the Company.
Please review this letter carefully and, if you agree with all the terms and
conditions as specified above, please sign and date the letter in the space
below.


[Signature page follows.]




























2



--------------------------------------------------------------------------------

        


Sincerely,


CSI COMPRESSCO GP INC.




By:                         
Name:
Title:





ACKNOWLEDGED AND AGREED:




        
[Name]


Date:                         






















































3



--------------------------------------------------------------------------------

        


Exhibit A
Confidentiality, Non-Competition and Non-Solicitation Covenants
1.Confidentiality. In the course of Employee’s employment or continued
employment with the Company and the performance of Employee’s duties on behalf
of the Company, the Partnership and all direct and indirect subsidiaries of the
Company and the Partnership (collectively, the “Partnership Group”), Employee
will be provided with, and will have access to, Confidential Information (as
defined below). In consideration of Employee’s receipt and access to such
Confidential Information, and as a condition of Employee’s employment, or
continued employment, Employee shall comply with this Section 1.
(a)    Both during the term of Employee’s employment with the Company (the
“Employment Period”) and thereafter, except as expressly permitted by this
Letter or by directive of the Board, Employee shall not disclose any
Confidential Information to any person or entity and shall not use any
Confidential Information except for the benefit of the Partnership Group.
Employee acknowledges and agrees that Employee would inevitably use and disclose
Confidential Information in violation of this Section 1 if Employee were to
violate any of the covenants set forth in Section 2. Employee shall follow all
Partnership Group policies and protocols regarding the security of all documents
and other materials containing Confidential Information (regardless of the
medium on which Confidential Information is stored). The covenants of this
Section 1(a) shall apply to all Confidential Information, whether now known or
later to become known to Employee during the period that Employee is employed by
or affiliated with the Company or any other member of the Partnership Group.
(b)    Notwithstanding any provision of Section 1(a) to the contrary, Employee
may make the following disclosures and uses of Confidential Information:
(i)    disclosures to other employees of a member of the Partnership Group who
have a need to know the information in connection with the businesses of the
Partnership Group;
(ii)    disclosures to customers and suppliers when, in the reasonable and good
faith belief of Employee, such disclosure is in connection with Employee’s
performance of Employee’s duties under this Letter and is in the best interests
of the Partnership Group;
(iii)    disclosures and uses that are approved in writing by the Board; or
(iv)    disclosures to a person or entity that has (x) been retained by a member
of the Partnership Group to provide services to one or more members of the
Partnership Group and (y) agreed in writing to abide by the terms of a
confidentiality agreement.
(c)    Upon the expiration of the Employment Period, and at any other time upon
request of the Company, Employee shall promptly surrender and deliver to the
Company all documents (including electronically stored information) and all
copies thereof and all other materials




4



--------------------------------------------------------------------------------

        


of any nature containing or pertaining to all Confidential Information and any
other Partnership Group property (including any Partnership Group-issued
computer, mobile device or other equipment) in Employee’s possession, custody or
control and Employee shall not retain any such documents or other materials or
property of the Partnership Group. Within 10 days of any such request, Employee
shall certify to the Company in writing that all such documents, materials and
property have been returned to the Company.
(d)    All trade secrets, non-public information, designs, ideas, concepts,
improvements, product developments, discoveries and inventions, whether
patentable or not, that are conceived, made, developed or acquired by or
disclosed to Employee, individually or in conjunction with others, during the
period that Employee is employed by the Company or any other member of the
Partnership Group (whether during business hours or otherwise and whether on the
Company’s premises or otherwise) that relate to any member of the Partnership
Group’s businesses or properties, products or services (including all such
information relating to corporate opportunities, operations, future plans,
methods of doing business, business plans, strategies for developing business
and market share, research, financial and sales data, pricing terms,
evaluations, opinions, interpretations, acquisition prospects, the identity of
customers or acquisition targets or their requirements, the identity of key
contacts within customers’ organizations or within the organization of
acquisition prospects, or marketing and merchandising techniques, prospective
names and marks) is defined as “Confidential Information.” Moreover, all
documents, videotapes, written presentations, brochures, drawings, memoranda,
notes, records, files, correspondence, manuals, models, specifications, computer
programs, e-mail, voice mail, electronic databases, maps, drawings,
architectural renditions, models and all other writings or materials of any type
including or embodying any of such information, ideas, concepts, improvements,
discoveries, inventions and other similar forms of expression are and shall be
the sole and exclusive property of the Company or the other applicable member of
the Partnership Group and be subject to the same restrictions on disclosure
applicable to all Confidential Information pursuant to this Letter. For purposes
of this Letter, Confidential Information shall not include any information that
(i) is or becomes generally available to the public other than as a result of a
disclosure or wrongful act of Employee or any of Employee’s agents; (ii) was
available to Employee on a non-confidential basis before its disclosure by a
member of the Partnership Group; or (iii) becomes available to Employee on a
non-confidential basis from a source other than a member of the Partnership
Group; provided, however, that such source is not bound by a confidentiality
agreement with, or other obligation with respect to confidentiality to, a member
of the Partnership Group.
(e)    Notwithstanding the foregoing, nothing in this Letter shall prohibit or
restrict Employee from lawfully: (i) initiating communications directly with,
cooperating with, providing information to, causing information to be provided
to, or otherwise assisting in an investigation by, any governmental authority
regarding a possible violation of any law; (ii) responding to any inquiry or
legal process directed to Employee from any governmental authority; (iii)
testifying, participating or otherwise assisting in any action or proceeding by
any governmental authority relating to a possible violation of law; or (iv)
making any other disclosures that are protected under the whistleblower
provisions of any applicable law. Additionally, pursuant to the federal Defend
Trade Secrets Act of 2016, an individual shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (A) is made (1) in confidence to a




5



--------------------------------------------------------------------------------

        


federal, state or local government official, either directly or indirectly, or
to an attorney and (2) solely for the purpose of reporting or investigating a
suspected violation of law; (B) is made to the individual’s attorney in relation
to a lawsuit for retaliation against the individual for reporting a suspected
violation of law; or (C) is made in a complaint or other document filed in a
lawsuit or proceeding, if such filing is made under seal. Nothing in this Letter
requires Employee to obtain prior authorization before engaging in any conduct
described in this paragraph, or to notify the Company or any other member of the
Partnership Group that Employee has engaged in any such conduct.
2.    Non-Competition; Non-Solicitation.
(a)    The Company shall provide Employee access to Confidential Information for
use only during the Employment Period, and Employee acknowledges and agrees that
the Partnership Group will be entrusting Employee, in Employee’s unique and
special capacity, with developing the goodwill of the Partnership Group, and in
consideration of the Company providing Employee with access to Confidential
Information and as an express incentive for the Company to enter into this
Letter and employ or continue to employ Employee, Employee has voluntarily
agreed to the covenants set forth in this Section 2. Employee agrees and
acknowledges that the limitations and restrictions set forth herein, including
geographical and temporal restrictions on certain competitive activities, are
reasonable in all respects, do not interfere with public interests, will not
cause Employee undue hardship, and are material and substantial parts of this
Letter intended and necessary to prevent unfair competition and to protect the
Partnership Group’s Confidential Information, goodwill and legitimate business
interests.
(b)    During the Prohibited Period, Employee shall not, without the prior
written approval of the Board, directly or indirectly, for Employee or on behalf
of or in conjunction with any other person or entity of any nature:
(i)    engage in or participate within the Market Area in competition with any
member of the Partnership Group in any aspect of the Business, which prohibition
shall prevent Employee from directly or indirectly: (A) owning, managing,
operating, or being an officer or director of, any business that competes with
any member of the Partnership Group in the Market Area, or (B) joining, becoming
an employee or consultant of, or otherwise being affiliated with, any person or
entity engaged in, or planning to engage in, the Business in the Market Area in
competition, or anticipated competition, with any member of the Partnership
Group in any capacity (with respect to this clause (B)) in which Employee’s
duties or responsibilities are the same as or similar to the duties or
responsibilities that Employee had on behalf of any member of the Partnership
Group;
(ii)    appropriate any Business Opportunity of, or relating to, any member of
the Partnership Group located in the Market Area; or
(iii)    solicit, canvass, approach, encourage, entice or induce any customer or
supplier of any member of the Partnership Group to cease or lessen such
customer’s or supplier’s business with any member of the Partnership Group.




6



--------------------------------------------------------------------------------

        


(c)    During the Employment Period and continuing for a period of 12 months
following the Date of Termination, Employee shall not, without the prior written
approval of the Board, directly or indirectly, for Employee or on behalf of or
in conjunction with any other person or entity of any nature, solicit, canvass,
approach, encourage, entice or induce any employee or contractor of any member
of the Partnership Group to terminate his, her or its employment or engagement
with any member of the Partnership Group.
(d)    Notwithstanding the foregoing, nothing contained in this Section 2 shall
prohibit or otherwise restrict Employee from acquiring or owning, directly or
indirectly, for passive investment purposes not intended to circumvent this
agreement, securities of any entity engaged, directly or indirectly, in the
Business if such entity is a public entity and Employee (i) is not a controlling
Person of, or a member of a group that controls, such entity and (ii) owns,
directly or indirectly, no more than 3% of any class of equity securities of
such entity.
(e)    Further notwithstanding the foregoing, the foregoing, Sections 2(b)(i),
2(b)(ii) and 2(b)(iii) of this agreement shall not apply following the end of
the Employment Period in that portion of the Market Area located within the
State of Oklahoma. Instead, following the Employment Period, within that portion
of the Market Area that is within the State of Oklahoma, the restrictions on
Employee’s activities (in addition to all restrictions set forth in Section 1
and 2(c) above) shall be as follows: during that portion of the Prohibited
Period that begins after the Employment Period ends, Employee shall not directly
solicit the sale of goods, services or a combination of goods and services from
established customers of the Company or any other member of the Partnership
Group.
(f)    Because of the difficulty of measuring economic losses to the Partnership
Group as a result of a breach or threatened breach of the covenants set forth in
Section 1 and in this Section 2, and because of the immediate and irreparable
damage that would be caused to the members of the Partnership Group for which
they would have no other adequate remedy, the Company and each other member of
the Partnership Group shall be entitled to enforce the foregoing covenants, in
the event of a breach or threatened breach, by injunctions and restraining
orders from any court of competent jurisdiction, without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security. The
aforementioned equitable relief shall not be the Company’s or any other member
of the Partnership Group’s exclusive remedy for a breach but instead shall be in
addition to all other rights and remedies available to the Company and each
other member of the Partnership Group at law and equity.
(g)    The covenants in this Section 2, and each provision and portion hereof,
are severable and separate, and the unenforceability of any specific covenant
(or portion thereof) shall not affect the provisions of any other covenant (or
portion thereof). Moreover, in the event any arbitrator or court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth are unreasonable, then it is the intention of the parties that such
restrictions be enforced to the fullest extent which such arbitrator or court
deems reasonable, and this Letter shall thereby be reformed.




7



--------------------------------------------------------------------------------

        


(h)    The following terms shall have the following meanings:
(i)    “Business” shall mean the business and operations that are the same or
similar to those performed by the Company and any other member of the
Partnership Group for which Employee provides services or about which Employee
obtains Confidential Information during the Employment Period, which business
and operations include: (x) providing compression services and/or equipment for
natural gas and/or oil production, gathering, transportation, processing,
storage and/or vapor recovery and (y) designing, manufacturing, selling and/or
leasing compressor packages.
(ii)    “Business Opportunity” shall mean any commercial, investment or other
business opportunity relating to the Business.
(iii)    “Cause” shall mean the following: (w) a breach in any material respect
by Employee of a fiduciary duty to the Company, any Affiliate of the Company or
any other member of the Partnership Group; (x) a conviction of Employee (or a
plea of guilty or a plea of nolo contendere in lieu thereof) by a court of
competent jurisdiction for any felony or, with respect to Employee’s employment,
for a crime involving fraud, embezzlement, dishonesty or moral turpitude; (y)
Employee’s material breach of this Letter, any other written agreement between
Employee and the Company, any Affiliate of the Company or any other member of
the Partnership Group, or any policy or code of conduct established by the
Company, any Affiliate of the Company or any other member of the Partnership
Group and applicable to Employee; or (z) the failure of Employee to
substantially follow the reasonable and lawful written instructions or policies
of the Board or of the Company, any Affiliate of the Company or any other member
of the Partnership Group with respect to the services to be rendered and the
manner of rendering such services by Employee; provided, however, that if
Employee’s actions or omissions in this Section 2(h)(iii)(z) are of such a
nature that the Company or such other entity determines that they are curable by
Employee, such actions or omissions must remain uncured 30 days after the
Company or such other entity first provided Employee written notice of the
obligation to cure such actions or omissions.
(iv)    “Date of Termination” shall mean the date that Employee is no longer
employed by any Company Entity.
(v)    “Good Reason” shall mean: (w) a material diminution in Employee’s
annualized base salary; (x) a material diminution in Employee’s authority,
duties and responsibilities with the Partnership Group; (y) a material breach by
the Company of any of its obligations under this Letter; or (z) the relocation
of the geographic location of Employee’s principal place of employment by more
than 50 miles from the location of Employee’s principal place of employment as
of the Effective Date. Notwithstanding the foregoing provisions of this 2(h)(v)
or any other provision of this Agreement to the contrary, any assertion by
Employee of a termination for Good Reason shall not be effective unless all of
the following conditions are satisfied: (A) the condition described in Section
2(h)(v)(w), (x), (y) or (z) giving rise to Employee’s termination of employment
must have arisen without Employee’s consent; (B) Employee must provide written
notice to the Board of the




8



--------------------------------------------------------------------------------

        


existence of such condition(s) within 30 days after the initial occurrence of
such condition(s); (C) the condition(s) specified in such notice must remain
uncorrected for 30 days following the Board’s receipt of such written notice;
and (D) the date of Employee’s termination of employment must occur within 90
days after the initial occurrence of the condition(s) specified in such notice.
(vi)    “Market Area” shall mean any state in the United States, or any country
in which the Partnership Group engages in any Business as of the Date of
Termination or within the six-month period preceding the Date of Termination.
(vii)    “Prohibited Period” shall mean the period beginning on the date that
Employee signs the Letter to which this Exhibit A is attached and continuing
until the date that Employee’s employment terminates (such that, as a result of
such termination, Employee is no longer employed by any Company Entity) due to
either Employee’s resignation for Good Reason or the Company’s (or another
Company Entity’s) termination of Employee’s employment without Cause.
3.    Return of Company Materials. Upon the termination of Employee’s employment
by any member of the Partnership Group, and at any other time upon request of
the Company, Employee shall promptly surrender and deliver to the Company all
documents (including electronically stored information) and all copies thereof
and all other materials of any nature containing or pertaining to all
Confidential Information and any other Partnership Group property (including any
Partnership Group-issued computer, mobile device or other equipment) in
Employee’s possession, custody or control and Employee shall not retain any such
documents or other materials or property of the Partnership Group. Within five
days of any such request, Employee shall certify to the Company in writing that
all such documents, materials and property have been returned to the Company.
4.    Severability. The covenants in this Exhibit A are severable and separate,
and the unenforceability of any specific covenant (or portion thereof) shall not
affect the provisions of any other covenant (or portion thereof). Moreover, in
the event any arbitrator or court of competent jurisdiction shall determine that
the scope, time or territorial restrictions set forth are unreasonable, then it
is the intention of the parties that such restrictions be enforced to the
fullest extent which such arbitrator or court deems reasonable, and this Exhibit
A shall thereby be reformed.
5.    Third-Party Beneficiaries; Assignment. Each member of the Partnership
Group (and any successor or permitted assignee of any member of the Partnership
Group) that is not a signatory hereto shall be a third-party beneficiary of
Employee’s representations, covenants and obligations set forth in this Exhibit
A and shall be entitled to enforce such representations, covenants and
obligations as if a party hereto. The Company may assign this Letter (including
this Exhibit A) without Employee’s consent, including to any member of the
Partnership Group and to any successor to or acquirer of (whether by merger,
purchase or otherwise) all or substantially all of the equity, assets or
businesses of any member of the Partnership Group.




9



--------------------------------------------------------------------------------

        


6.    Survival. Participant’s obligations under this Exhibit A shall survive the
date that Employee is no longer employed by any Company Entity, regardless of
the reason that such relationship ends.






10

